UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6453



ALEXANDER CAMERON,

                                           Petitioner - Appellant,

          versus


THOMAS D. BAGWELL, Assistant Attorney General;
ALFRED D. SWERSKY, Judge, Circuit Court for
the City of Alexandria; JOHN KLOCH, Prose-
cutor, Circuit Court for the City of Alex-
andria; BECKY J. MOORE, Esquire, of Land
Clark, Carroll, Mendelson; JAMES C. CLARK,
Esquire, Land Clark, Carroll, Mendelson;
DEANNE DABS, Forensic Scientist, The Virginia
Bureau of Forensic Science; MYRON SCHOMBERG,
Forensic Scientist, The Virginia Bureau of
Forensic Science; ANN MELCHIOR, Officer, City
of Alexandria Police; BLAINE COLE, Officer,
City of Alexandria Department of Police; JAMES
H. AMMON, IV, Officer, City of Alexandria
Department of Police; MARGARET HOOVER, Offi-
cer, City of Alexandria Department of Police;
DONALD   B.   CHAPMAN,    Doctor,   Alexandria
Hospital; BONITO STANLEY, Nurse, Alexandria
Hospital; VALERIE TRAVERS, Carydale East
Apartment; CHRISTIAN C. WESTERMAN; JAMES C.
CACHERIS, Senior District Judge, United States
District Court Eastern District of Virginia;
H. EMORY WIDENER, JR., Circuit Judge, United
States Court of Appeals for the Fourth
Circuit; DIANA GRIBBON MOTZ, Circuit Judge,
United States Court of Appeals for the Fourth
Circuit; JOHN D. BUTZNER, Senior Circuit
Judge, United States Court of Appeals for the
Fourth Circuit; SUPREME COURT OF VIRGINIA,
Panel of Justices Whom Dismissed (Record No.
980227); FOURTH CIRCUIT COURT OF APPEALS,
Justices whom were in position to grant
rehearing en banc and refused to do so,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-201-AM)


Submitted: November 30, 2000            Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Cameron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Alexander   Cameron,   a   state   inmate,   appeals   the   district

court’s order denying relief on his complaint alleging violations

of 42 U.S.C.A. § 1983 (West Supp. 2000), and 42 U.S.C. §§ 1985,

1986 (1994).   We have reviewed the record and the district court’s

opinion dismissing Cameron’s complaint under 28 U.S.C.A. § 1915A

(West Supp. 2000) and find that this appeal is frivolous.               Ac-

cordingly, we dismiss the appeal on the reasoning of the district

court.   See Cameron v. Bagwell, No. CA-00-201-AM (E.D. Va. filed

Mar. 15, 2000; entered Mar. 21, 2000).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                   3